Citation Nr: 0010356	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
duodenum and colon cancer as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for adenocarcinoma of the duodenum and colon cancer as a 
result of exposure to herbicides.  The veteran, who retired 
from active duty in July 1971 with approximately 20 years of 
active military service, appealed that decision to the Board. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  No diagnosis of sarcoma is contained in the record, and 
adenocarcinoma is not recognized by the VA as a disease for 
which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

3.  No evidence of cancer of the duodenum or colon is shown 
in service, and no competent medical evidence of record 
relates the veteran's cancer to service, to include Agent 
Orange exposure therein. 


CONCLUSION OF LAW

The claim of entitlement to service connection for 
adenocarcinoma of the duodenum and colon cancer as a result 
of exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from 
adenocarcinoma of the duodenum and colon cancer as a result 
of exposure to herbicides in Vietnam.  He suspects herbicide 
exposure occurred while transporting 55-gallon drums of Agent 
Orange.  He contends that service connection for this 
condition is therefore warranted. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1999).  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In the present case, the veteran's service medical records 
make no reference to problems concerning the duodenum or 
colon, to include cancer.  In fact, the record reflects that 
cancer of the duodenum and colon was first identified in 
1983.  An April 1983 hospitalization report from Rumford 
Community Hospital reflects that the veteran was admitted for 
complaints of nausea and vomiting since September 1982, as 
well as a four day history of abdominal pain.  A barium enema 
revealed an annular mass lesion at the junction of the cecum 
and ascending colon consistent with carcinoma.  Biopsy 
results revealed adenocarcinoma, grade 2, of the ascending 
colon with perforation arising from suspected familial 
polyposis.  As a result of these findings, a radical right 
hemi-colectomy was performed.  The final diagnosis was 
perforated right colon carcinoma and polyposis coli.  The 
veteran was admitted to that facility again in September 1983 
where he underwent a subtotal colectomy and ileo-proctostomy.  
The diagnoses were polyposis coli syndrome and status post 
perforated right colon carcinoma.  Neither report from 
Rumford Community Hospital mentions soft-tissue sarcoma.

In an August 1992 letter, Dr. Paul F. Poulin stated that he 
had been treating the veteran's cancer.  Dr. Poulin noted the 
veteran's previous history of multiple polyposis of the bowel 
and colon cancer.  He indicated that the veteran had since 
developed a rectosigmoid colon cancer, with extension into 
the pericolic fat in August 1991.  Dr. Poulin made no 
reference to soft-tissue sarcoma.

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for adenocarcinoma of the duodenum and colon cancer under 
both direct and presumptive theories of service connection.  
The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era, and competent medical 
evidence demonstrates that he currently has adenocarcinoma of 
the duodenum and colon.  Nevertheless, the veteran's cancer 
is not among the diseases for which the Secretary of Veterans 
Affairs, under the Authority of the Agent Orange Act of 1991, 
has determined is associated with exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  

In a January 1999 VA Form 646, the veteran's representative 
conceded that the cancer of the duodenum and colon diagnosed 
in 1983 is not a presumptive disease under 38 C.F.R. 
§ 3.309(e).  However, it was argued that the veteran's cancer 
should be considered a soft-tissue sarcoma for presumptive 
purposes because it has been described by various oncology 
terms which had confused the veteran.  The representative 
therefore concluded that a diagnosis of cancer renders the 
veteran's claim plausible and therefore, the VA is required 
to develop the record further by obtaining a medical opinion 
to determine the type of cancer with which the veteran has 
been diagnosed. 

The Board notes, however, the veteran's cancer has been 
identified as adenocarcinoma, with no mention of sarcoma in 
the record.  The Board notes that it is incumbent upon the 
veteran to present a plausible claim for service connection.  
To the extent that it is asserted on his behalf that the 
veteran's carcinoma of the duodenum and colon are forms of 
soft tissue sarcoma, the Board notes that the RO requested 
that the veteran submit medical evidence to support his 
claim.  By VA letter dated in August 1998, the RO requested 
that the veteran complete VA Form 21-4142 for each private 
doctor and/or hospital which had treated his duodenum and 
colon cancer.  The veteran did not respond.  Further, the 
veteran's representative indicated in December 1998 that the 
veteran was going to try and obtain a medical opinion to 
clarify the claim for service connection for his specific 
type of cancer.  Again no such medical evidence was 
submitted.  In short, the veteran has not presented any 
competent medical evidence that the type of cancer he has 
been diagnosed as having is a sarcoma.  A diagnosis of 
carcinoma or cancer of the colon or duodenum does not fulfill 
his obligation to submit a well-grounded claim or at the 
least to provide requested information to the RO which may 
well-ground his claim.  The Board notes again, that 
adenocarcinoma is not listed in 38 C.F.R. § 3.309(e).  The 
Board recognizes that the veteran may be confused by the 
oncology terms contained in the record.  However, the fact 
remains that the veteran's cancer has been identified as 
adenocarcinoma, with no diagnosis of sarcoma provided.  In 
short, since the veteran's cancer of the duodenum and colon 
has not been diagnosed as sarcoma in the available medical 
evidence, the veteran may not establish a well-grounded claim 
for service connection by the use of statutory presumptions 
and thus, service connection can only be established with 
proof of actual direct causation.  See Combee, supra.

However, as the veteran has also failed to present medical 
evidence linking his current adenocarcinoma of the duodenum 
and colon cancer to service, or to exposure to herbicides, 
there is no basis for a finding of a well-grounded claim for 
service connection on a direct basis.  The veteran was first 
diagnosed with carcinoma of the duodenum and colon in 1983, 
over ten years after his separation from active military 
service.  More importantly, none of the post-service clinical 
records contains a medical opinion relating the veteran's 
cancer of the duodenum and colon to his period of service, to 
include herbicide exposure therein.  Despite contentions by 
the veteran and his representative that his cancer is related 
to exposure to Agent Orange in service, lay assertions of 
medical etiology can never constitute evidence to render a 
claim well grounded under section 5107(a).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

In the absence of competent medical evidence to support the 
veteran's claim that his cancer of the duodenum and colon is 
related to service, the Board concludes that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  The Board has considered the argument advanced by 
the veteran's representative that the VA has failed to 
properly assist the veteran in the development of this claim 
by not remanding the case for a medical opinion.  However, 
since the claim for service connection is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for adenocarcinoma of the duodenum and colon 
cancer is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 
- 6 -


- 8 -


